Citation Nr: 0109610	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-16 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a bilateral ankle 
condition.

4.  Entitlement to service connection for a low back 
condition.

5.  Entitlement to service connection for bilateral hearing 
loss. 

6.  Entitlement to service connection for a gynecological 
condition.

7.  Entitlement to service connection for a dental condition.

8.  Entitlement to an initial evaluation in excess of 10 
percent for nummular eczema with post-inflammatory 
hyperpigmented macules on the trunk and all extremities.  

9.  Entitlement to an initial compensable evaluation for 
tinnitus prior to June 10, 1999 and in excess of 10 percent 
as of that date.  

10.  Entitlement to an initial compensable evaluation for 
chronic left lower quadrant abdominal pain. 

11.  Entitlement to an initial compensable evaluation for 
gestational diabetes mellitus.

12.  Entitlement to an initial compensable evaluation for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from November 1989 to May 
1998.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

Entitlement to an increased evaluation for nummular eczema 
with post-inflammatory hyperpigmented macules on the trunk 
and all extremities is addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  The veteran does not suffer from a bilateral hip 
condition.

2.  The veteran does not suffer from a bilateral knee 
condition.

3.  The veteran does not suffer from a bilateral ankle 
condition.

4.  The veteran does not suffer from a low back condition.

5.  The veteran does not suffer from a current disability 
associated with hearing loss.

6.  The veteran does not suffer from a gynecological 
condition.

7.  Examination has not revealed loss of the substance of the 
mandible or maxilla, and the veteran did not suffer trauma to 
the teeth during service. 

8.  During service, tooth number nine was extracted, and a 
bridge was fabricated from teeth 8 to 10.  

9.  Tinnitus is the result of acoustic trauma.

10. Chronic left lower quadrant abdominal pain results in 
mild, subjective complaints.  

11. Gestational diabetes mellitus is asymptomatic.

12. Migraine headaches are not characterized by prostrating 
headaches. 



CONCLUSIONS OF LAW

1.  A bilateral hip condition was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

2.  A bilateral knee condition was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

3.  A bilateral ankle condition was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

4.  A low back condition was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

5.  Hearing loss was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

6.  A gynecological condition was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).

7.  The criteria for Class II correction of teeth eight 
through 10 have been met.  38 C.F.R. § 17.161(a), (c) (2000).

8.  The criteria for an initial compensable evaluation for 
tinnitus, but no greater, have been met, both for the period 
prior to June 10, 1999 and as of that date.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2000), 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  

9.  The criteria for an initial compensable evaluation for 
chronic left lower quadrant abdominal pain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
38 C.F.R. § 4.114, Diagnostic Code 7319 (2000).

10.  The criteria for an initial compensable evaluation for 
gestational diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2000).

11. The criteria for an initial compensable evaluation for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  All indicated examinations have 
been conducted and all pertinent records or the information 
contained therein has been obtained.  The veteran has not 
indicated that additional records pertinent to his claim 
exist which should be obtained in order to fairly decide his 
claim, and, there is no reasonable possibility that 
additional development in this case would enure to the 
veteran's benefit.  

The Board observes that the RO has not had an opportunity to 
consider the effect of the Act upon this claim.  The Act, 
furthermore, contains certain notification provisions, which 
apply in the event that there exists evidence, which has not 
been obtained.  However, inasmuch as all pertinent documents 
have been obtained and other necessary development has been 
completed, the Board's decision to address this case on its 
merits can result in no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
number of disorders, including arthritis, are presumed to 
have been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, a disease which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

Back, Hips, Knees, and Ankles

Service medical records document a history in service of 
complaints pertaining to the back and lower extremities.  In 
March 1993, for instance, the veteran complained of pain and 
swelling in the right ankle and in the left knee.  
Examination of the right ankle revealed tenderness and edema, 
and examination of the left knee revealed no abnormality.  
The assessments included right ankle sprain, normal left 
knee, and left knee pain.  

In September 1993, the veteran complained of back and neck 
pain from an automobile accident four days earlier.  The 
assessment was muscle strain of the lumbar back and neck.  

In September 1995, the veteran complained of bilateral knee 
and ankle pain for the prior three months, for which she had 
been taking Motrin.  The assessment was bilateral knee and 
ankle arthritis, likely related to a recent pregnancy, 
although there is no indication that the diagnosis was 
confirmed by x-ray examination.  The veteran was at that time 
placed on a profile that consisted of no running or jumping 
for seven days and restricted running for 10 days.  
Subsequent examination that month revealed no pain on 
palpation of the knees.  A report of a September 1995 
examination reveals a history of knee and back pain, although 
the examination at that time was characterized as normal.  

In October 1995, the veteran complained of pain in the left 
patella and the assessment was chondromalacia.  Later that 
month, the veteran complained of chronic knee and ankle pain.  
Examination revealed a normal gait and an unremarkable joint 
exam.  Assessments included chronic joint pain.  The veteran 
was again placed on a profile, which consisted of no running 
or jumping for 10 days.  Subsequent examination in November 
1995 again revealed no abnormality, at which time the 
assessment was retropatellar pain syndrome.  

In December 1995, the veteran complained of a strained back.  
Examination revealed tenderness, and the assessment included 
muscle pain.  

In January and February 1996, the veteran was treated again 
in connection with complaints pertaining to the knees and 
ankles.  Assessments again included retropatellar pain 
syndrome.  

In November 1996, the veteran complained of having twisted 
her right ankle two years earlier and of having twisted her 
left knee one and one half years earlier.  Examination in 
November 1996 of the right ankle revealed no swelling and 
normal range of motion with pain.  Examination also revealed 
no point tenderness.  Examination of the left knee revealed 
no swelling, no point tenderness, no drawer, no Mcmurray.  
Examination also revealed normal range of motion.  The 
assessment was mild synovitis of the left knee and ankle.  

In April 1997, the veteran complained of knee and back pain.  
Examination revealed no active disease.  The assessment was 
knee and back pain.  

In February 1998, the veteran complained of a burning pain in 
the left buttock radiating down the leg.  The veteran had 
good range of motion of the lumbosacral spine without 
significant pain.  There was mild tenderness at L4-L5, 
L5/S1/S2 on the left side.  Knee and ankle jerks were 
sluggish bilaterally.  There was no other obvious sensory 
deficit.  The assessment was low back strain.  

In March 1998, the veteran complained of grinding in the 
knees with pain, as well as pain in the left buttock with 
prolonged standing.  The spine demonstrated good range of 
motion.  Straight leg raising was present to 85 degrees, 
bilaterally.  There was point tenderness along the left side 
from L4/5 to the mid sacrum.  There was normal range of 
motion of the knees without pain.  The knees demonstrated 
lateral stability.  There was no swelling, no crepitance, no 
drawer and no Mcmurray.  The assessments were low back strain 
and knee pain characterized as possible chondromalacia 
patellae.  The veteran was placed upon a profile that 
consisted of no running, no marching, no jumping jacks, no 
sit-ups, and no carrying or lifting over 100 pounds for a 
month.  

A separation examination in March 1998 revealed the spine and 
musculoskeletal system to be normal.  The examiner observed 
that the veteran was on a temporary profile for back pain, 
with a parenthetical reference to back strain.  

In April 1998, the range of motion of the spine was normal, 
although there was increased lordosis.  Sensation was intact, 
and reflexes were symmetrical.  The assessment was possible 
small herniated nucleus pulposus.  The veteran was continued 
on her profile.  Subsequently that month, the examination 
revealed a decrease in flexion with an increase in pain, as 
well as pain with lateral flexion and pain with extension.  
The assessment was mechanical low back pain.  

In February 1999, the veteran underwent a VA examination for 
the joints.  The veteran complained of painful knees, with 
grinding.  The veteran reported that occasionally the knees 
would give out.  She also complained of back pain, which she 
characterized as occasionally involving a shooting pain, 
ankle pain on both sides without instability, and bilateral 
hip pain.  Examination revealed the pelvis to be symmetrical, 
without scoliosis.  Muscle tone was good, and there was no 
spasm.  Range of motion of the spine consisted of forward 
flexion to 70 degrees, with complaints of pain, as well as 
extension, lateral flexion and rotation to 30 degrees without 
pain.  Both lower limbs were negative for any neurological 
deficiency and straight leg raising was 75 degrees on both 
sides without Lasegue test.  There was full range of motion, 
without complaints, in both hips.  Both ankles appeared to be 
normal, demonstrating no tenderness or limitation of motion.  
X-rays of the lumbosacral spine, hips, knees, and ankles were 
normal.  The diagnosis was subjective complaint of lower back 
pain, as well as bilateral knee, hip, and ankle pain.  The 
examiner added that there was no objective orthopedic 
pathology.  

Based upon this evidence, the Board concludes that the 
veteran does not suffer from a pathology of the back, hips, 
knees or ankles.  The most recent examination suggests that 
the veteran does not suffer from a current chronic 
disability.  Although the veteran was seen numerous times in 
service in connection with what appeared to be orthopedic 
complaints, examination revealed little in the way of 
objective findings.  A diagnosis of arthritis was not 
supported by x-ray examination, and was not later reported in 
service medical records.  Although examination in February 
1998 revealed sluggish knee and ankle jerks, those findings 
were not reported during latter examinations, and although 
strain was assessed in February and March 1998, followed by 
possible small herniated nucleus pulposus, there is no 
opinion that back strain in 1998 was chronic and no definite 
diagnosis of herniated nucleus pulposus.  By the end of April 
the assessment was simply mechanical back pain.  By far the 
most common assessment/diagnosis in service was pain, 
supported with little or no objective findings.  

Pain, standing alone, with no objective evidence of pathology 
is not a disability.  Sanchez-Beniez v. West, 13 Vet. App. 
282 (1999).  The most recent VA examination revealed no 
significant clinical findings, and although the veteran 
articulated complaints of pain, there was no objective 
evidence of orthopedic pathology.  In light of this evidence, 
including the VA examiner's opinion that an objective 
orthopedic pathology was not present, the Board is 
constrained to conclude that the veteran does not suffer from 
a current disability for which service connection may be 
granted.  Therefore, service connection is unwarranted for a 
disorder of the back, hip, knees, or ankles.  

Hearing Loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of those frequencies is 26 decibels or greater; 
or when speech recognition using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

During a separation examination in March 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
0
LEFT
15
25
5
15
5

On the authorized audiological evaluation in February 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
5
LEFT
25
20
10
10
10

Average pure tone thresholds were 13 decibels in the right 
ear and 13 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in both 
ears.  

The evidence associated with the claims file reflects that 
the veteran does not suffer from a current disability 
associated with hearing loss.  Service connection for hearing 
loss, therefore, is not available.  

Gynecologic Condition

Service medical records reflect that the veteran gave birth 
to three children during service and experienced a 
miscarriage in 1994.  Gynecological examinations during 
service were largely normal, although the veteran was 
diagnosed with Chlamydia in June 1994.  A November 1995 
entry, which reflects that the veteran had gestational 
diabetes and experienced left lower quadrant pain since 
February 1994, sets forth assessments that include urinary 
tract infection and chronic endometriosis.  

During a VA gynecological examination in February 1999, the 
veteran who had previously given birth to three children, 
provided a history of gestational diabetes associated with 
her prior pregnancies, which had been controlled by diet.  
She also provided a history of sharp abdominal pains, which 
she indicated was unrelated to menses, eating, bowel 
function, or urinary function.  The abdomen was not tender, 
and examination of the uterus and breasts was within normal 
limits.  A PAP examination was also normal.  Diagnoses 
consisted of (1) abdominal pains, chronic, unrelated to 
menses, unknown etiology and (2) no pregnancy or labor 
residuals.  

Service connection for has been established for abdominal 
pain and for gestational diabetes.  Those disorders, 
therefore, are not the subject of the veteran's claim for 
service connection for a gynecological condition. 

Service medical records do not document the presence of 
endometriosis after February 1994, and the current VA 
examination suggests that the veteran does not suffer from a 
current gynecological disorder or any residuals from the 
veteran's previous pregnancies.  Therefore, the Board finds 
that the veteran does not suffer from a gynecological 
disorder.  Service connection for a gynecological condition, 
as such, is not warranted.  

Dental Condition

The veteran seeks service connection for a dental condition 
characterized in her claim as the extraction of her wisdom 
teeth in 1991.  During an examination in February 1999, the 
veteran indicated that all four wisdom teeth had been 
extracted during service.  The examination report also 
reflects that the veteran had experienced trauma prior to 
service to teeth eight and nine and that tooth number nine 
was extracted in service due to increased mobility and 
breakdown.  A bridge was fabricated from teeth eight to ten.  

The veteran identified a popping sound of a the 
temporomandibular joint, worse on the left than the right.  
There was no preauricular pain and no locking.  The veteran 
also complained of occasional sensitivity of the gingiva.  
There was no erythema, swelling or tenderness present during 
the examination.  Examination resulted in no physical 
limitation and resulted in diagnoses.  

Initially, the Board notes during the pendency of this 
appeal, VA regulations regarding service connection for 
dental disorders were revised, effective June 8, 1999.  64 
Fed. Reg. 30392 (1999).  The United States Court of Appeals 
for Veterans Claims has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Although the structure and organization of the regulations 
are slightly altered as a result of the changes in question, 
the substance of the regulations, for purposes of analysis, 
remains the same.  The outcome in this case, therefore, 
remains the same, irrespective of whether one applies those 
regulations in effect as of June 8, 1999 or those in effect 
immediately prior to that date.  

Treatable or carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 (2000); 
38 C.F.R. § 4.149 (1998).  Under the regulations in effect 
prior to the regulatory changes of June 8, 1999, "[l]oss of 
teeth can be compensably service connected only if such loss 
is, inter alia, 'due to loss of substance of body of maxilla 
or mandible without loss of continuity."  Woodson v. Brown, 
8 Vet. App. 352, 354 (1995)(quoting 38 C.F.R. § 4.150 (1994) 
and citing also 38 C.F.R. § 4.149 (1994)).  Although the 
language of 38 C.F.R. § 4.149 (1994) quoted by the United 
States Court of Appeals for Veterans Claims (Court) in 
Woodson has since been deleted from the regulations, the 
principle therein articulated remains intact and is embraced 
by what is now 38 C.F.R. § 3.381 (2000) and by the rating 
criteria for dental conditions, which do not identify a 
compensable rating for extraction of teeth or for periodontal 
disease.  Examination has not revealed loss of the substance 
of the mandible or maxilla, and the veteran has not 
maintained that any tooth extracted during service was 
thereby precipitated.  Therefore, service connection for 
compensation purposes is not available for teeth extracted 
during service.  

The veteran has not specified that she seeks service-
connection for treatment purposes.  Treatment is available 
for various classes of individuals including (1) those having 
a service-connected compensable dental disability or 
condition (Class I), (2) those with Persian Gulf War service 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at the time of 
discharge or release from active service after September 30, 
1981, who applied for treatment within one year after 
discharge (Class II), and (3) those having a service-
connected noncompensable dental condition or disability 
resulting from combat wounds or service trauma (Class II(a)).  
38 C.F.R. § 17.161(a), (c).  

The veteran does not claim trauma in service.  Because the 
tooth extraction is noncompensable, the only treatment 
available to the veteran would be the one time correction 
available under Class II.  

Because there is no conceivable correction available for the 
extraction of wisdom teeth the Board does not construe the 
veteran's claim as a claim for treatment for the extraction 
of those teeth.  Teeth numbers 8, 9, 10 are either attached 
to or replaced by the bridge identified during examination.  
One time Class II correction for those teeth, therefore, is 
available.    

II.  Increased Evaluations

This appeal arises from an initial grant of service 
connection, which assigned the veteran's disabilities initial 
evaluations.  Therefore, it is not the present level of 
disability which is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Tinnitus

In the course of this appeal, substantive changes were made 
to the schedular criteria governing the rating of hearing 
impairment and diseases of the ear.  See 64 Fed. Reg. 25209 
(1999).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Tinnitus is evaluated as noncompensable prior to June 10, 
1999 and as 10 percent disabling as of that date.  Under the 
criteria in effect prior to June 10, 1999, tinnitus warranted 
a noncompensable evaluation unless it was persistent as a 
symptom of a head injury, a concussion or acoustic trauma, in 
which case it warranted a 10 percent evaluation.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  Pursuant to the 
criteria in effect since June 10, 1999, tinnitus warrants a 
10 percent evaluation if persistent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).  Under neither set of criteria 
is an evaluation for tinnitus in excess of 10 percent 
available.  

A report of an audiogram conducted in January 1993 reflects 
that the veteran was routinely exposed to hazardous noise.  
Although a report of a separation examination in March 1998 
does not document complaints of tinnitus, the veteran 
articulated such complaints during a VA examination in 
February 1999, after which the RO granted service connection 
for that disorder.  The examiner identified as the etiology 
of tinnitus a "history of military noise exposure - machine, 
ranges, drilling, ect."  Based upon this determination, as 
well as evidence in service medical records of noise 
exposure, the Board concludes that tinnitus is the result of 
acoustic trauma.  A 10 percent evaluation, therefore, is 
warranted for tinnitus for the period prior to June 10, 1999.  
However, under both the old and new criteria, an evaluation 
in excess of 10 percent is not available for tinnitus.  An 
evaluation in excess of 10 percent, accordingly, is 
unwarranted.  

Abdominal Pain

Chronic left lower quadrant abdominal pain is evaluated as 
noncompensable under diagnostic code 7319, pertaining to 
irritable colon syndrome.  Irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) warrants a noncompensable 
evaluation if mild, with disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
evaluation contemplates moderate disability, with frequent 
episodes of bowel disturbance and abdominal distress.  A 30 
percent evaluation contemplates severe disability, with 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  

Service medical records document ongoing complaints of left 
lower quadrant pain, although no clear etiology was 
identified during service, as well as gastrointestinal 
complaints at various points in time.  In January 1994, for 
instance, the veteran complained of constant left lower 
quadrant abdominal pain. Examination revealed no active 
disease, and the assessment was abdominal pain.  

In June 1994, the veteran complained of bloody stool and 
diarrhea, and the impression was possible ulcerative colitis.  
Later that month, the veteran again presented complaints of 
left lower quadrant pain.  Examination revealed the abdomen 
to be soft and non-tender.  The assessment was left lower 
quadrant pain of unknown etiology.  Subsequent assessments 
that day consisted of intrauterine pregnancy and Chlamydia.  

A colonoscopy in July 1994 revealed no abnormality other than 
redness in the left part of the descending colon and biopsy 
failed to reveal colitis.  In October 1994, the assessment 
was chronic diarrhea the previous summer of uncertain cause, 
resolved.  

In November 1995, the veteran was treated in connection with 
complaints that included no menses since August.  The veteran 
also indicated that she experienced left lower quadrant pain 
since February of the previous year.  Assessments included 
urinary tract infection, ovulation, and chronic 
endometriosis.  

In January 1997, the veteran complained of vomiting, nausea, 
and diarrhea the previous night.  The assessment was viral 
gastroenteritis.  

In February 1999, the veteran underwent a VA examination 
during which she complained of a dull, aching left lower 
quadrant pain of two and one half years duration, aggravated 
by doing physical work and relieved by rest.  The veteran 
also presented a history of rectal bleeding in 1994, which 
had not since recurred.  The veteran denied nausea, vomiting, 
indigestion, heartburn, diarrhea, constipation, melena, or 
hematochezia.  The abdomen was soft, although there was left 
lower quadrant tenderness on deep palpation.  Urinalysis was 
negative, and assessments included a history of rectal 
bleeding, remote, currently asymptomatic, and chronic left 
lower quadrant abdominal pain, cause not known.  

As noted above, during a VA gynecological examination in 
February 1999, the veteran provided a history of sharp 
abdominal pains, which she indicated was unrelated to menses, 
eating, bowel function, or urinary function.  That 
examination, which suggests that the veteran's complaints are 
unrelated to menses, also failed to reveal the etiology of 
the veteran's complaints.  

The veteran does not report a history of current 
gastrointestinal symptoms beyond the general left lower 
quadrant pain of which she complains, and recent treatment 
records do not suggest the presence of more significant 
symptomatology.  The veteran's disorder results in no more 
than mild disability and under diagnostic code 7319 does not 
warrant a compensable evaluation.  

The rating schedule does not reveal a more appropriate 
diagnostic code under which to rate the veteran's disability.  
The etiology of the veteran's complaints during the most 
recent examination was unidentified, and at least one finding 
in service medical records makes reference to a urinary tract 
infection.  However, a urinary tract infection was not 
diagnosed during the most recent examination, the veteran has 
not been treated on an ongoing basis for urinary tract 
infection, and the veteran has not articulated complaints 
such as voiding dysfunction, urinary frequency, or 
obstructive voiding, which might warrant a compensable 
evaluation if determined to be etiologically related to the 
veteran's service-connected disability.  See 38 C.F.R. 
§ 4.115a.  The veteran's disability results in no more than 
mild subjective symptoms and, notwithstanding the possibility 
that the etiology of the veteran's complaints may be other 
than gastrointestinal, does not warrant a compensable 
evaluation.  

Gestational Diabetes Mellitus

Gestational diabetes mellitus is evaluated as noncompensable 
under diagnostic code 7913, pertaining to diabetes mellitus.  
A ten percent evaluation for diabetes mellitus contemplates a 
disorder manageable by a restricted diet.  A 20 percent 
evaluation contemplates a disorder that requires insulin and 
a restricted diet or an oral hypoglycemic agent and a 
restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Service medical records reflect the presence of persistent 
glucosum in September 1992.  The assessment was gestational 
diabetes mellitus, which was treated with a diet.  
Gestational diabetes was also noted in November 1995.  

During a VA examination in February 1999, the veteran 
provided a history of gestational diabetes in service 
associated with three prior pregnancies, but denied needing 
insulin.  Glucose tests were normal, and the assessments 
included history of gestational diabetes.  

Treatment records and the current VA examination reflect that 
gestational diabetes associated with prior pregnancies has 
resolved.  The veteran does not currently suffer from active 
symptomatology associated with gestational diabetes.  
Gestational diabetes, currently, is asymptomatic, and, 
therefore, does not warrant a compensable evaluation.  

Headaches

Migraine headaches are evaluated as noncompensable under 
diagnostic code 8100.  A 10 percent evaluation for migraine 
headaches contemplates characteristic prostrating attacks 
averaging one in two months over last several months.  With 
less frequent attacks, a ten percent evaluation is warranted.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Service medical reveal a history of treatment for headaches.  
In January 1995, the veteran was treated for headaches, which 
were not precipitated by an aura.  The assessment was 
recurrent migraine headaches, which were treated with Midrin.  
In January 1996, she complained of headaches, which she 
indicated reoccurred daily for the prior two weeks.  She 
denied photophobia or visual disturbances, and she denied 
light headedness or dizziness.  The assessment was migraines 
by history, which were again treated with medication.  In 
November 1996, the veteran again complained of headaches, 
which she described as quite severe and incapacitating.  The 
assessment was headaches, questionably migraines, and the 
veteran was prescribed Cafergot.  In January 1997, the 
veteran complained of what she characterized as a migraine of 
five days duration.  The impression was headache, probably 
tension, with a possible vascular component, which was 
treated with Tylenol.  

During a VA examination, the veteran complained of headaches, 
which she generally treated with Motrin 800.  The veteran 
indicated that she generally had mild episodes every week, 
but experienced more severe headaches every other month.  She 
indicated she sometimes had prodromal symptoms (scotoma) and 
added that the headaches were relieved within "a couple 
hours" with rest.  Without rest, she added that she would 
continue to experience dull pain throughout the day.  The 
assessments included migraine headaches, controlled with 
medication.  

Notwithstanding the veteran's recent assertion that she 
experiences more severe headaches every other month, the 
history documented in service medical records, together with 
the veteran's recent description of her headaches as a dull 
pain which she treats with Motrin, do not suggest the 
presence of prostrating headaches, let alone prostrating 
headaches that occur as frequently as every other month.  The 
Board observes that service medical records do not document 
any interference with the veteran's ability to perform her 
duties during service as a result of headaches experienced, 
notwithstanding the fact that in January 1997 the veteran 
claimed to experience a migraine of five days duration.  The 
Board finds that the veteran's headaches are not so 
significant as to warrant being characterized as prostrating.  
Therefore, a compensable evaluation is not available.  

ORDER

Entitlement to service connection for a bilateral hip 
condition is denied.

Entitlement to service connection for a bilateral knee 
condition is denied.

Entitlement to service connection for a bilateral ankle 
condition is denied.

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for a gynecological 
condition is denied.

Entitlement to Class II correction of teeth eight through 10 
is granted. 

Entitlement to an initial compensable evaluation for tinnitus 
prior to June 10, 1999, is granted; an evaluation in excess 
of 10 percent is denied. 

Entitlement to an initial compensable evaluation for chronic 
left lower quadrant abdominal pain is denied. 

Entitlement to an initial compensable evaluation for 
gestational diabetes mellitus is denied.

Entitlement to an initial compensable evaluation for migraine 
headaches is denied.


REMAND

Nummular eczema with post-inflammatory hyperpigmented macules 
on the trunk and all extremities is evaluated as 10 percent 
disabling under diagnostic code 7806, pertaining to eczema.  
Under that diagnostic code a 10 percent evaluation 
contemplates exfoliation, exudation or itching involving an 
exposed surface or extensive area.  A 30 percent evaluation 
contemplates constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
contemplates ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations, or an exceptionally 
repugnant condition.  

In February 1999, the veteran underwent an examination of the 
skin.  During that examination, the veteran complained of 
multiple recurrent pruritic erythematous lesions since 1997.  
The examiner reported multiple round hyperpigmented macules 
on both the upper and lower extremities and on the trunk.  
The examiner added that there were two erythematous 
lichenified lesions on the left forearm without any scale and 
assessed nummular eczema and post-inflammatory 
hyperpigmentation.  

The examiner's findings leave unclear whether the veteran's 
the veteran's lesions are extensive and the extent to which 
they result in disfigurement, exudation or itching.  In 
addition, the examination report does not include photographs 
of the veteran's skin.  A more through examination, 
therefore, is warranted in order to appropriately evaluate 
the veteran's disability.  

Therefore, this case is REMANDED for the following 
development:  

1.  The RO should contact the veteran and 
request that the veteran provide 
information concerning any medical health 
care providers who have treated the 
veteran for a skin disorder since the 
veteran's separation from active service.  
Thereafter, the RO should obtain any 
records identified.  

2.  Thereafter, the RO should afford the 
veteran a dermatological examination to 
ascertain the severity of her service-
connected skin disorder.  Prior to the 
examination, the RO should provide the 
examiner with the veteran's claims file 
and a copy of this Remand for review.  
Thereafter, the examiner should conduct 
all evaluations, studies, and tests 
deemed necessary.  The examiner should 
report in detail all findings associated 
with the veteran's service-connected skin 
disorder and should describe the 
approximate number, location, size and 
nature of any lesions of the skin.  
Following a comprehensive review of the 
claims file and the veteran's history and 
a thorough examination, the examiner 
should indicated whether the veteran's 
skin disorder results in constant itching 
or exudation.  The examiner should also 
indicate whether the veteran's disorder 
extensive lesions and whether the 
veteran's disorder results in marked 
disfigurement.  The examination report 
should include color photographs of 
affected areas of the veteran's skin.  
The claims file must be made available to 
the examiner for review.

3.  The RO should then review the VA 
examination report to determine whether 
its complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
veteran's claims.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
decision is adverse to the veteran, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

